Citation Nr: 0502910	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and T.T.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and April 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

In an unappealed June 1998 rating decision, the RO, in 
pertinent part, denied the veteran's claim for service 
connection for hearing loss.  That determination is final, 
and may not be reopened without evidence deemed to be new and 
material.  The current appeal comes before the Board from the 
RO rating decision of April 2003 which declined to find that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for hearing loss.

The Board points out in this regard, however, that it appears 
that in the November 2003 statement of the case (SOC) the RO 
reopened the veteran's claim for service connection for 
hearing loss and denied it on the merits.  However, before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 
1996).  Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied 
claims ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).




The Board also notes that, in an unappealed May 1968 
decision, the RO, in pertinent part, denied entitlement to 
service connection for a nervous disorder.  The June 2002 
decision on appeal denied service connection for PTSD.  Where 
a prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1. An unappealed June 1998 rating decision denied the 
veteran's claim of entitlement to service connection for 
hearing loss.

2. The evidence added to the record since the June 1998 
rating decision does not bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for hearing loss, and is not so significant as to 
warrant readjudication of the merits of the claim on appeal.

3. The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
tinnitus is related to the veteran's period of active 
military service.



CONCLUSIONS OF LAW

1. The June 1998 RO rating decision that denied entitlement 
to service connection for hearing loss is final, and new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for hearing loss.  38 
U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2. Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5106-5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed November 2003 SOC, and by a 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and that the SOC and SSOC issued 
by the RO clarified what evidence would be required to 
establish service connection.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the November 2003 SOC contained the new duty-to-
assist regulations codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The RO, in a decision dated in June 1998, denied the 
veteran's claim of entitlement to service connection for 
hearing loss.  The RO found at the time that the medical 
evidence did not show treatment in service for hearing loss.  
The veteran did not appeal the RO's decision, and it 
therefore became final based upon the evidence then of 
record.

The evidence of record at the time of the RO's June 1998 
decision that denied entitlement to service connection for 
hearing loss included the veteran's service medical records, 
which are entirely negative for any reference to complaints 
or diagnosis of, or treatment for, hearing loss.  When 
examined for enlistment into service in November 1964, 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
        
5
5
0
0
0

The veteran was found qualifed for enlistment into active 
service.

When examined for separation in September 1967, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
       
15
15
15
-
15

Post-service, an April 1968 VA examination report is not 
indicative of hearing loss. 

The June 1998 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the June 1998 decision that was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 
1363.

The changes to 38 C.F.R. § 3.156(a) which define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in March 2003, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current 
claim was received by the RO in March 2003.  The evidence 
added to the record since the June 1998 rating that denied 
the veteran's claim includes VA and non-VA medical records 
and examination reports, dated from 1989 to 2004, records 
from the Social Security Administration (SSA), and the 
veteran's and others' oral and written statements in support 
of his claim.

According to records obtained from the SSA, a May 2000 
disability determination indicates that the veteran was found 
to be totally disabled and eligible for disability benefits 
in April 1997.  He was considered disabled due to muscle, 
ligament, and fascia disorders and a urologic disorder.

Private audiogram findings, dated in March 2003, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
75
80
90
LEFT
       
30
30
80
       
85
95

In a March 2003 written statement, C.K., a private 
audiologist, said that the veteran's current hearing 
evaluation showed sensorineural hearing loss.  According to 
Ms. K., this type and configuration of hearing loss, as well 
as his tinnitus, was consistent with exposure to loud sound, 
such as the veteran reported being exposed to in service.

An August 2003 VA audiologic examination report reflects the 
veteran's complaint of "bad hearing" and a constant 
"beehive" sound in his ears.  He reported difficulty 
hearing speech, especially in crowds.  The veteran said he 
served in the U.S. Army from 1964 to 1967 as a big gun 
mechanic, and said he was 171/2 years old in Vietnam when there 
were daily blasts that were extremely noisy.  He indicated 
that one concussion blew him off his gun.  Earplugs were 
issued, but he rarely had time to use them.  The veteran said 
he was struck by a mortar and his back was affected.  Post-
service, the veteran said he shot pool for a living, worked 
as a lot boy on car lots, and became a machinist.  He worked 
as a machinist and cut steel with a lathe until 1970.  In 
1968, his hobby was racing cars.  He then managed equipment 
at a ski lodge, worked at a shopping center, did kitchen and 
bath carpentry and, in 1990, installed computer equipment.  
He said he used earplugs when on his motorcycle.  He 
participated in archery until a shoulder problem developed, 
but denied hunting and shooting.  He also reported constant 
bilateral tinnitus that sounded like a beehive, and started 
in Vietnam.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
80
85
90
LEFT
       
35
35
95
95
100

Speech recognition scores on the Maryland CNC word list were 
88 percent in the veteran's right ear and 92 percent in his 
left ear.  Upon clinical examination, the diagnosis was a 
mild sloping to profound bilateral sensorineural hearing loss 
with good word recognition.  The VA audiologist noted that an 
audiogram performed in connection with the veteran's 1967 
separation examination showed normal hearing thresholds, 
bilaterally.  In the VA audiologist's opinion, the veteran's 
hearing loss and tinnitus were less likely than not directly 
due to his noise exposure during military service.

During his December 2003 personal hearing at the RO, the 
veteran testified that he was exposed to acoustic trauma in 
service.  He said he had tinnitus that he described like a 
beehive in his head.  The veteran essentially denied any 
post-service exposure to acoustic trauma.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
hearing loss essentially fails to address the inadequacies of 
the appellant's claim at the time of the prior denial in June 
1998.  In this respect, the additional evidence submitted 
does not suggest that the veteran had hearing loss due to 
service, and the VA and non-VA medical records and statements 
do not support the appellant's contentions that such a 
disorder was incurred in or related to his period of active 
service.

Even assuming, arguendo, that the appellant's claim for 
service connection for hearing loss were to be reopened and 
considered on the merits, the claim would still fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of sensorineural hearing 
loss in service, its incurrence in service will be presumed 
if the disease was manifest to a compensable degree within 
one year after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma and was exposed to noise, including weapons fire 
during combat.  His service personnel records indicate that 
he was trained in automobile maintenance and served in the 
Republic of Vietnam.

The veteran contends that his bilateral hearing loss is 
directly related to active service.  With reference to 
contemporaneous documentation, the evidence of record shows 
that, at his physical prior to entering service, in November 
1964, no hearing loss was reported.  Service medical records 
on file are negative for reference to a complaint of hearing 
difficulty.  In September 1967, when examined for separation, 
his hearing was normal, and no ear abnormality was reported.  

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no evidence of any treatment for a hearing 
loss in either ear during service. The Board acknowledges, 
and has no reason to doubt, the veteran's assertion that he 
was exposed to acoustic trauma from gunfire in service, both 
in training in the United States and while serving as a 
mechanic in Vietnam during wartime service. See 38 U.S.C.A. § 
1154(b) (West 2002).  Nevertheless, although the veteran 
reported having a hearing problem after his release from 
active service, the first post-service audiogram reflecting 
hearing loss was from March 2003, thirty-six years after 
separation from active service.

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  However, the 
current medical record is totally devoid of any competent and 
probative medical opinion to link any current bilateral 
hearing loss to service. 

In support of his claim, the veteran would point to the March 
2003 written statement from C.K., the private audiologist, 
who opined that the veteran had sensorineural hearing loss of 
a type and configuration consistent with exposure to loud 
sound, such as that to which the veteran reported being 
exposed in the military.

However, in August 2003, a VA audiologist who had reviewed 
the veteran's medical records opined that it is not likely, 
and not at least as likely as not, that the veteran's hearing 
loss and tinnitus are directly due to his noise exposure 
during service.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The U.S. Court 
of Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

More persuasive, in the Board's opinion, is the August 2003 
opinion from the VA audiologist who reviewed the veteran's 
medical records, noted that the veteran's 1967 separation 
examination report reflected that his hearing was normal, and 
concluded that it was less likely than not that veteran's 
current hearing loss and tinnitus were due to noise exposure 
in service.  Thus, in the VA examiner's opinion, the 
veteran's currently diagnosed sensorinueral hearing loss and 
tinnitus were not related to his period of active military 
service.

Here, as was the case at time of the RO's June 1998 decision, 
the medical evidence fails to demonstrate that the veteran 
has hearing loss as a result of active military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  The evidence now of record fails to show that the 
veteran currently has hearing related to his period of active 
military service.  Thus, this claim would be denied.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2004).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The U.S. Court of Appeals for Veterans Claims has made this 
clear in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, supra.  There is 
no evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his sensorineural 
hearing loss.  

Consequently, the Board finds that the evidence received 
since the June 1998 RO decision regarding the claim for 
service connection for hearing loss is cumulative of the 
evidence previously considered by the RO and not sufficiently 
significant to warrant reconsideration of the merits of the 
claim on appeal.  As the evidence received since the June 
1998 RO decision to deny service connection for hearing loss 
is not new and material, it follows that the claim for 
service connection for hearing loss may not be reopened.

III.  Service Connection for Tinnitus

A.  Factual Background

Service medical records are not referable to complaints of 
tinnitus.  When examined for discharge in September 1967, 
tinnitus was not noted.  Following service, an April 1968 VA 
examination was negative for tinnitus.  

SSA records indicate the veteran was found to be totally 
disabled in 1997, due to disabilities other than tinnitus.

In a March 2003 written statement, C.K., a private 
audiologist, said that the veteran's current hearing 
evaluation showed sensorineural hearing loss.  According to 
Ms. K., this type and configuration of hearing loss, as well 
as his tinnitus, was consistent with exposure to loud sound, 
such as the veteran reported being exposed to in service.

An August 2003 VA audiologic examination report reflects the 
veteran's complaint of "bad hearing" and a constant beehive 
in his ears.  He reported difficulty hearing speech, 
especially in crowds.  He said he had served in the U.S. Army 
from 1964 to 1967 as a big gun mechanic, and that there were 
daily blasts that were extremely noisy in Vietnam.  He 
indicated that one concussion blew him off his gun, and that 
he rarely had time to use his earplugs.  The veteran said he 
was hit with mortar and his back was affected.  Post-service, 
the veteran said he shot pool for a living, worked as a lot 
boy on car lots, and became a machinist.  He worked as a 
machinist and cut steel with a lathe until 1970.  In 1968, 
his hobby war racing cars.  He then managed equipment at a 
ski lodge, worked at a shopping center, did kitchen and bath 
carpentry and in 1990, installed computer equipment.  He said 
he used earplugs on his motorcycle.  He denied participating 
in hunting and shooting.  He also reported constant bilateral 
tinnitus that sounded like a beehive, and said it started in 
Vietnam.  The diagnosis was a mild sloping to profound 
bilateral sensorineural hearing loss, with good word 
recognition.  The VA audiologist noted that an audiogram 
performed in connection with the veteran's 1967 separation 
examination showed normal hearing thresholds, bilaterally.  
In the VA audiologist's opinion, the veteran's hearing loss 
and tinnitus were less likely than not directly due to his 
noise exposure during military service.

During his December 2003 personal hearing at the RO, the 
veteran testified that he was exposed to acoustic trauma in 
service.  He said he had tinnitus that he described like a 
beehive in his head.  The veteran essentially denied any 
post-service exposure to acoustic trauma.

B.  Analysis

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. at 314.  The fact 
that a condition occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition.  See Rabideau v. Derwinski, 2 Vet. App. at 144; 
Chelte v. Brown, 10 Vet. App. at 271. See also, Boyer v. 
West, 210 F.3d at 1353; D'Amico v. West, 209 F.3d at 1326; 
Maggitt v. West, 202 F.3d at 1375.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. at 49, citing Cartright v. 
Derwinski, 2 Vet. App. at 25.  It is equally clear, however, 
that the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. at 495.  See also Routen 
v. Brown, 10 Vet. App. at 186.

The veteran has contended that service connection should be 
granted for tinnitus.  Although the evidence shows that the 
veteran currently has tinnitus, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his bilateral hearing was normal on 
separation from service, there was no reference to tinnitus 
on the 1967 separation examination report, and the first 
post-service evidence of record of tinnitus is from 2003, 
thirty-six years after the veteran's separation from service.  
Moreover, in August 2003, a VA audiologist who reviewed the 
veteran's medical records opined that it was less likely than 
not that the veteran's hearing loss and tinnitus were 
directly due to his noise exposure during service.  In short, 
no medical opinion or other medical evidence relating the 
veteran's hearing loss to service or any incident of service 
has been presented.

In support of his claim, the veteran would point to the March 
2003 written statement from C.K., the private audiologist, 
who opined that the veteran had sensorineural hearing loss of 
a type and configuration consistent with exposure to loud 
sound, such as the veteran reported being exposed to in the 
military.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. at 66, the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. at 614.  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. at 348.  The U.S. Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. at 187.  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. at 180.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. at 30.  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. at 74 (1997).  Thus, the weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

More persuasive in the Board's opinion is the August 2003 
opinion from the VA audiologist who reviewed the veteran's 
medical records, noted that the veteran's 1967 separation 
examination report reflected normal hearing and concluded 
that it was less likely than not that veteran's current 
hearing loss and tinnitus were due to noise exposure in 
service.  Thus, in the VA examiner's opinion, the veteran's 
currently diagnosed tinnitus was not related to his period of 
active military service.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has tinnitus, related to service or any incident thereof.  38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
tinnitus must be denied.


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

As noted above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has 
published regulations implementing many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as 
to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As noted, the veteran seeks service connection for post-
traumatic stress disorder.  Service connection for PTSD 
currently requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2004).

The veteran asserts he was exposed to combat situations 
during his year in Vietnam, from August 1966 to August 1967.  
In support of his contentions, in July 2004, he submitted a 
copy of service medical records that were evidently provided 
to him in April 2004 by the National Personnel Records Center 
(NPRC).  According to an April 1967 clinical entry, the 
veteran injured his left knee diving under a truck during a 
mortar attack.  This record notes that he had abrasions of 
the left knee, and the clinical impression was a need to 
determine whether a fracture should be ruled out.  It is 
unclear why the original service medical record with this 
entry is not among the packet of service medical records 
provided to the RO by the NPRC.  However, assuming the 
veracity of the April 1967 record entry, it would appear the 
veteran was exposed to some combat in service.

Nevertheless, there appears to be some confusion regarding 
the diagnosis of the veteran's psychiatric disorder and the 
effect of the veteran's alleged stressful event.  When 
examined by VA in April 1968, a neuropsychiatrist said there 
was no neuropsychiatric condition found.  But, in a January 
14, 2002, written statement, F.L.H., M.D., a clinical 
psychiatrist reported PTSD, paranoia, isolation, and avoidant 
type patterns of depression with chronic pain.  At Axis I, 
the diagnoses were chronic pain syndrome and major depressive 
disorder.  However, in May 2002, the veteran underwent VA 
psychological examination, and the psychologist was unable to 
say that the veteran had PTSD.  In the VA psychologist's 
opinion, the stressors the veteran alleged beyond his 
shrapnel wounds needed to be verified if he elected to pursue 
his PTSD claim.  Then, in an October 2002 record, Dr. H., the 
veteran's clinical psychiatrist, diagnosed intermittent 
explosive disorder, chronic and severe, organic affective 
disorder, and chronic pain syndrome.  

But when, in January 2003, the veteran underwent VA 
psychological evaluation, the psychologist concluded that 
some of the veteran's reported symptoms were common to PTSD 
but many of his symptoms were present prior to entering 
service.  In the psychologist's opinion, the evidence was 
most consistent with a DSM-IV diagnosis of Generalized 
Anxiety Disorder, and the evidence did not support a 
diagnosis of PTSD.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

Then, the veteran was seen at the Vet Center during 2002 and 
2003, and T.T. referred the veteran for VA psychiatric 
evaluation.  The veteran underwent VA psychiatric evaluation 
in October 2003.  The VA psychiatrist made a provisional 
diagnosis of mood disorder, not otherwise specified ((major 
depression likely diagnosis) versus possible bipolar 
disorder, type II?), anxiety disorder, not otherwise 
specified (the veteran claimed to suffer from combat-related 
PTSD and "he likely has PTSD if what he reports he 
experienced was what he actually went thru.  He had some 
related documentation that seemed to support this.)"

In November 2003 the veteran underwent neuropsychological 
evaluation that was performed by W.A.C., Ph.D., a clinical 
psychologist.  Upon review of test results, Dr. C. reported 
cognitive limitations that could contribute to the veteran's 
tendency to perseverate over his disability issues, and 
sustain his frustration and related anger/impulse control 
problems.  It was also noted that the veteran might also have 
unrealistic expectations that further lead to frustration.

Furthermore, according to a January 2004 examination report, 
a board of three VA medical specialists, two physicians and a 
psychologist, reviewed the veteran's medical records and the 
varying medical diagnoses.  They noted that the October 2003 
VA psychiatric examiner did not diagnose PTSD.  Upon review 
of the veteran's medical records, this board fond there was 
no substantive case for PTSD with the veteran.  They opined 
that his records were consistent with the diagnosis of 
anxiety disorder other than PTSD with significant somatic 
symptom, depressive symptoms, obsessive symptoms and paranoid 
symptoms. 

However, in a June 2004 written statement, the VA 
psychiatrist who examined the veteran in October 2003, said 
he worked with the veteran since that time when the veteran's 
story sounded consistent with the diagnosis of combat-related 
PTSD.  But, the psychiatrist was unable to specifically and 
definitively state the veteran actually suffered from PTSD, 
as the doctor had no specific documentation that supported 
the veteran's being in combat, or even in Vietnam.  The VA 
psychiatrist said that the veteran had provided a copy of his 
Health Record with an entry dated 10 Apr. 67 which said 
"Injured left knee diving under a truck during [mortar] 
attack".  According to the VA psychiatrist, "[a]ssuming 
this is what it states it is, there doesn't seem to be any 
question of his involvement in combat and the effects of 
combat."  The VA medical specialist said that, consequently, 
"the diagnosis of [PTSD] seems to be warranted and 
correct".

In light of these conflicting medical opinions, the Board is 
of the opinion that further VA examination is warranted to 
determine the etiology of any psychiatric disorder found to 
be present. 

Furthermore, although the RO issued an SSOC in July 2004 that 
addressed the service medical records which the veteran had 
submitted that month, there is no indication that the RO 
considered the June 2004 statement from the VA psychiatrist.  
This new medical evidence also needs to be considered in an 
SSOC prior to the Board's consideration of the claim on 
appeal. 

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
current interpretation of the Veterans Claims Assistance Act 
of 2000 regarding this matter.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since June 2004.  The RO 
should then request all pertinent medical 
records from these medical providers.

3.	After the above has been accomplished, the RO 
should make arrangements for the veteran to be 
examined by a VA psychiatrist experienced in 
evaluating post-traumatic stress disorders to 
determine the diagnoses of any psychiatric 
disorder(s) that are present.

a.	The examiner should be advised that the 
veteran served in the Republic of Vietnam 
in 1966 and 1967 and maintains that he 
was exposed to hostile mortar and sniper 
fire, and that an April 1967 service 
medical record reflects that his left 
knee was injured diving under a truck 
during a mortar attack.

b.	The examiner should elicit as much detail 
as possible from the veteran as to such 
claimed stressors, e.g., locations, 
dates, and identities of individuals 
involved. Then, the examiner should 
consider the veteran's alleged in-service 
stressors, and his one verified stressor 
of exposure to mortar fire in April 1967, 
for the purpose of determining whether 
any such stressors were severe enough to 
have caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by the in-service 
stressors. The diagnosis should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.

c.	If the veteran is found to have PTSD, the 
examiner is requested to identify the 
applicable diagnostic criteria, including 
the specific stressor(s) supporting the 
diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any such 
diagnosed psychiatric disorder was caused 
by military service, with discussion of 
the entries noted in the veteran's 
service medical records, and the 
"nervousness" noted on the 1967 report 
of medical history, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner is particularly requested, 
to the extent possible, to reconcile the 
veteran's psychiatric diagnoses, e.g., no 
psychiatric disorder (April 1968 VA 
neuropsychiatrist), PTSD (Dr. H in 
January 2002), not PTSD without 
verification of alleged stressors (VA 
psychologist in May 2002), intermittent 
explosive disorder (Dr. H in October 
2002), mood disorder, anxiety disorder 
(PTSD if what he reports was actually 
what he experienced) (VA psychiatric 
examiner in October 2003), anxiety 
disorder other than PTSD (board of 3 VA 
physicians in January 2004), and PTSD (VA 
psychiatric examiner in June 2004).  A 
rationale should be provided for all 
opinions offered.  The veteran's medical 
records should be made available to the 
examiner prior to the examination and the 
examination report should indicate 
whether the veteran's medical records 
were reviewed.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
PTSD.  If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a SSOC.  The SSOC 
should contain notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the July 2004 SSOC, 
to include the June 2, 2004 written statement 
from a VA staff psychiatrist.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


